Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “High quality factor microcavity OLED employing metal-free electrically active Bragg mirrors” by Genco et al. (Genco).
Regarding Claim 1, Genco teaches an OLED device, comprising: 
a substrate (glass substrate); 
a first electrode (upper ITO) positioned over the substrate; 
a second electrode (lower ITO) positioned over the first electrode; 
at least one emissive layer EML positioned between the first and second electrodes in a first region of the OLED device; and 
a multilayer dielectric reflector stack (SiO2/ ITO top stack), comprising a plurality of dielectric reflector layers positioned between the substrate and the first electrode; 
wheren the multilayer dielectric reflector stack is configured to form an optical cavity with the emissive layer having a Purcell Factor of at least 3 (6.42±1.29).
	 
Regarding Claims 2 and 3, Genco teaches the OLED device of claim 1, further comprising a hole transport layer between the emissive layer and the first electrode (both transport layers, further more transport layers are extremely well known in the OLED arts).

Regarding Claim 4, Genco teaches the OLED device of claim 1, wherein the multilayer dielectric reflector stack comprises alternating layers of first and second metal compounds (SiO2/ TiO2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Genco in view of U.S. Pat. Pub. No. 20030136959 to Araki.
Regarding Claim 5, Genco teaches the OLED device of claim 4, wherein the first metal compound is TiO2 but does not explicitly teach that the second metal compound is MgF2.
However, Araki teaches that SiO2 (as taught by Genco) and MgF2 are interchangeable as the dielectric in a metal/ dielectric mirror stack [0040].  See MPEP 2144.06-7.

Regarding Claims 6 and 7, Genco and Araki teach the OLED device of claim 5, but do not explicitly teach the alternating layers of TiO2 and MgF2 consists of two layers of TiO2 and two layers of MgF2 or at least one layer of the layers of the first metal compound has a thickness that is different than a thickness of at least one other layer of the layers of the first metal compound.
However, Genco teaches that the thicknesses of the layers directly affect reflectivity and thereby the Purcell factor (equation 2).  The person of ordinary skill can optimize a result effective variable by duplicating stack materials for thicker layers or manipulating the layers in order to achieve the desired Purcell factor for a particular application (MPEP 2144.05(II)(B)).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Genco 
Regarding Claims 8 and 9, Genco teaches the OLED device of claim 1, but do not explicitly teach that the second electrode is a transparent cathode or that the first electrode is a semitransparent anode.
	However, the person of ordinary skill may choose where to place the transparent vs. non or semitransparent electrode to determine emission direction.  This would be a mere rearrangement of parts and would  not change the principle of operation of an OLED (MPEP 2144.04(VI)(c)). 

Regarding Claim 10, Genco teaches the OLED device of claim 1, but does not specify the color of the emission.  However, it is commonly known that display devices use red, blue and green LEDs since they are the primary colors to form images from, and the person of ordinary skill would be motivated to make all three in order to make a color display.

Regarding Claims 11 and 12, Genco teaches the OLED device of claim 1, but does not explicitly teach a second multilayer reflector stack positioned over the second electrode.  However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).  In this case, a second reflector stack would simply increase the light trapping/ confining.

Regarding Claims 11 and 12, Genco teaches the OLED device of claim 1, but does not explicitly teach a second region, the second region comprising a second emissive layer having a peak emission wavelength different from a peak emission wavelength of the emissive layer in the first region, wherein the peak emission wavelength of the second emissive layer is selected from the group consisting of a red emission wavelength, a green emission wavelength, and a yellow emission wavelength.
However, as discussed above, displays require red, blue and green emitting OLEDs in order to form color images, and therefore the person of ordinary skill would be motivate to duplicate the OLEDs to include the remaining primary colors to form a functional color display.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Genco in view of U.S. Pat. Pub. No. 20140252331 to Oh et al. (Oh).
Regarding Claim 5, Genco teaches the OLED device of claim 13, but does not explicitly teach a diffuser positioned over the second electrode, configured to mix light emitted from the first region and the second region of the OLED device.
However, in analogous art, Oh teaches a light diffuser over an OLED display pixel. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Oh to improve the color display, as taught by Oh in the quoted section [0069].







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812